Exhibit 10.37

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

2010 Named Executive Officer Compensation Determinations

The following is a description of certain compensation decisions made on
January 28, 2010, by the Pepco Holdings, Inc. (“PHI”) Board of Directors or the
Compensation/Human Resources Committee (the “Committee”) with respect to the
compensation payable to the PHI executive officers identified below, each of
whom is an executive officer listed in the Summary Compensation Table included
in PHI’s proxy statement for its 2009 Annual Meeting (a “Named Executive
Officer”), and with respect to Anthony J. Kamerick, who became Senior Vice
President and Chief Financial Officer in June 2009. As to each executive officer
listed below, the decisions consisted of (i) the establishment of base salary
for 2010, (ii) the establishment of the executive’s 2010 annual bonus
opportunity and (iii) the establishment of the executive’s award opportunities
for the period 2010-2012 pursuant to the Performance Stock Program and
Restricted Stock Program under the Pepco Holdings, Inc. Long-Term Incentive Plan
(the “LTIP”).

 

           2010 Long-Term
Incentive Plan Awards (2)

Name

  

Title

   2010
Base
Salary    Target 2010
Annual Bonus
Opportunity as
a Percentage of
Base Salary (1)     Performance Stock
Program Award
Opportunity (# of
shares) (3)    Restricted
Stock
Program
Award (# of
shares) (4) Joseph M. Rigby    Chairman, President and Chief Executive Officer
   $ 880,000    100 %    Target
Maximum    68,516


137,032

   34,258 David M. Velazquez    Executive Vice President    $ 484,000    60 %   
Target
Maximum    18,842


37,684

   9,421 Anthony J. Kamerick    Senior Vice President and Chief Financial
Officer    $ 484,000    60 %    Target
Maximum    18,842


37,684

   9,421

 

(1) An executive can earn from 0 to 180% of this percentage of his base salary
as a cash bonus depending on the extent to which the preestablished performance
goals are achieved. See “Executive Incentive Compensation Plan” below for 2010
performance goals.

(2) The shares of PHI common stock, $.01 par value (“Common Stock”) constituting
(i) target award opportunity under the Performance Stock Program and (ii) share
award under the Restricted Stock Program in the aggregate had a market value on
December 31, 2009 equal to the following percentage of the executive’s 2010 base
salary: 200% for Mr. Rigby; 100% for Messrs. Velazquez and Kamerick.

(3) See “Long-Term Incentive Plan Awards — Performance Stock Program” below for
a description of the Performance Stock Program.

(4) See “Long-Term Incentive Plan Awards — Restricted Stock Program” below for a
description of the restricted stock awards.



--------------------------------------------------------------------------------

Executive Incentive Compensation Plan

Each of the executive officers listed in the table above is a participant in the
PHI Executive Incentive Compensation Plan. On January 28, 2010, the Committee
established as the performance goals to be used for the determination of 2010
cash bonus awards for each of the executive officers. For Messrs. Rigby and
Kamerick: (1) earnings relative to the corporate plan, (2) cash flow,
(3) electric system reliability, (4) customer satisfaction, (5) diversity and
(6) safety. For Mr. Velazquez: (1) Power Delivery earnings relative to plan,
(2) capital expenditures, (3) operation and maintenance spending, (4) electric
system reliability, (5) customer satisfaction, (6) diversity and (7) safety.

Long-Term Incentive Plan Awards

On January 28, 2010, the Committee established award opportunities pursuant to
the Performance Stock Program and made awards of restricted stock under the
Restricted Stock Program under the LTIP. Participants in the LTIP are key
executives of PHI and its subsidiaries selected by the Chairman of the Board of
PHI and approved by the Committee, including each of the executive officers
listed in the table above.

Performance Stock Program

The award opportunities established under the Performance Stock Program accounts
for two-thirds of each participant’s aggregate 2010 Long-Term Incentive Plan
award opportunity. Depending on the extent to which the preestablished
performance goal, which is based on PHI’s total shareholder return relative to a
group of peer companies over a three-year period beginning in 2010 and ending in
2012, the participant can earn from 0 to 200% of the target award in the form of
shares of Common Stock. If during the course of the three-year performance
period, a significant event occurs, as determined in the discretion of the
Compensation/Human Resources Committee, which the Committee expects to have a
substantial effect on total shareholder performance during the period, the
Committee may revise such measures. The target award opportunity and maximum
award opportunity (representing 200% of the target award opportunity) of each
listed executive officer are shown in the table above.

Restricted Stock Program

Under the Restricted Stock Program, each listed executive officer has received a
grant of shares of restricted stock, which accounts for one-third of the
executive’s aggregate 2010 Long-Term Incentive Plan award opportunity. The
shares of restricted stock are subject to forfeiture if the employment of the
executive terminates before January 28, 2013, except that in the event of death,
disability or retirement, the award is prorated to the date of termination.
During the vesting period, the executive has all rights of ownership with
respect to the shares, including the right to vote the shares and the right to
receive dividends on the shares, which dividends the executive will be entitled
to retain whether or not the shares vest.